Exhibit 10.23



Base Salary Adjustments for Named Executive Officers

       As part of their annual review of executive base compensation, the
Compensation Committee of the Board of Directors (the "Committee") of Elizabeth
Arden, Inc. (the "Company") at a March 30, 2006 meeting, approved increases in
the base salary paid by the Company to its named executive officers (defined in
Regulation S-K Item 402(a)(3) and as set forth in the Company's Proxy Statement
dated October 7, 2005 (the "Named Executives")) effective as of April 1, 2006,
as follows:

Named Executive

 

Position

 

Prior
Salary

 

Change

 

Current Salary($)

























E. Scott Beattie

 

Chairman of the Board and
 Chief Executive Officer

 

$

700,000

 

$

28,000

 

$

728,000

Paul West

 

President and Chief Operating
 Officer

 

$

475,000

 

$

19,050

 

$

494,050

Stephen J. Smith

 

Executive Vice President and
 Chief Financial Officer

 

$

350,000

 

$

10,000

 

$

360,000

Ronald Rolleston

 

Executive Vice President,
 Global Marketing

 

$

320,000

 

$

10,000

 

$

330,000

Jacobus A.J. Steffens

 

Executive Vice President and
 General Manager --  International

 

$

399,590

 

$

10,410

 

$

410,000

 